DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Classon et al. (WO 2017/173388 A1) in view of Zhang (US 2020/0329471 A1).

Classon et al. discloses systems and methods for SRS Switching and transmission with the following features: regarding claim 1, a method of wireless communication, comprising: receiving, by a user equipment (UE), a sounding reference 
determining, by the UE, whether there are any additional signals scheduled for the UE to transmit on the first carrier that overlap with the SRS transmission; 
resolving, by the UE in response to detection of a first additional signal scheduled on the designated subframe, a collision between the SRS transmission and the first additional signal to identify a first scheduled transmission for the designated subframe, wherein the first additional signal includes a non-SRS signal, and wherein the resolving the collision includes: determining, by the UE, one or more of a transmission time interval (TTI) length and a processing time configured for each of the SRS transmission and the first additional signal, or an acknowledgement reporting schedule associated with the first carrier; and transmitting, by the UE, one or more of the SRS transmission or the first additional signal according to results of the resolving (Fig. 2, a diagram of a network for supporting SRS switching, see teachings in [page 2 ln 15-20, page 8 ln 17-24, page 9 ln 31-34 & page 23 ln 5-24] summarized as “a method of wireless communication, comprising: receiving, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe (i.e. a system and method for wireless communications, and, in particular embodiments, to a system and method for sounding reference signal switching, a UE 210 is assigned a set of aggregated component carriers 240 that includes component carriers 241-249 associated with a base station 220, and each component carrier in the set of aggregated component carriers 240 has a different carrier frequencies, the UE 210 that determining, by the UE, whether there are any additional signals scheduled for the UE to transmit on the first carrier that overlap with the SRS transmission (i.e. techniques for handling scheduling conflicts between SRS symbols and other uplink signals, when determines that some types of uplink signals may be scheduled over a primary component carrier at the same time in which the UE is scheduled to transmit an SRS symbol over a secondary component carrier), resolving, by the UE in response to detection of a first additional signal scheduled on the designated subframe, a collision between the SRS transmission and the first additional signal to identify a first scheduled transmission for the designated subframe, wherein the first additional signal includes a non-SRS signal, and wherein the resolving the collision includes: determining, by the UE, one or more of a transmission time interval (TTI) length and a processing time configured for each of the SRS transmission and the first additional signal, or an acknowledgement reporting schedule associated with the first carrier (i.e. after determines the scheduling conflicts between SRS symbols and another uplink signal, when another uplink signal may be scheduled over a primary component carrier at the and transmitting, by the UE, one or more of the SRS transmission or the first additional signal according to results of the resolving (i.e. If the uplink signal scheduled over the primary component carrier satisfies a criterion, then the UE may prioritize transmission of the uplink signal over the primary component carrier, and delay, or otherwise cancel, the scheduled transmission of the SRS symbol over the secondary component carrier)”). 
Classon et al. is short of expressly teaching “receiving, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe”.
receiving, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe (i.e. for a base station to obtain uplink sounding reference signals (SRSs), an uplink SRS carrier allocated to the UE 800 (fig. 8) needs to trigger for switching to any designated carrier of the UE to avoid carrier collision with a carrier on which other uplink information such as a PUCCH, a PUSCH, or PRACH needs to be sent by the UE 800, a processing module 802 of the UE 800 determines whether any other/additional uplink information such as a PUCCH, a PUSCH, or PRACH needs to be sent and a collision may occur with SRS,  and in response to the determination that of any other/additional uplink information being scheduled for uplink transmission on the same frame as of SRS and as a result collision may occur between the other/additional uplink transmission and the SRS, a carrier switching is performed, by the UE 800, for the transmission of the other/additional uplink information PUCCH, a PUSCH, or PRACH which are different than SRS signal, and in this way an uplink transmission resource can be fully utilized, a carrier collision is avoided, impact of a carrier collision on the UE is reduced, and processing efficiency of the UE is improved)”).

Regarding claim 22:
Classon et al. discloses systems and methods for SRS Switching and transmission with the following features: regarding claim 22, an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to cause the apparatus: to receive, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe; to determine, by the UE, whether there are any additional signals scheduled for the UE to transmit on the first carrier that overlap with the SRS transmission; to resolve, by the UE in response to detection of a first additional signal scheduled on the designated subframe, a collision between the SRS transmission and the first additional signal to identify a first scheduled transmission for the designated subframe, wherein the first 102239036.1- 7 -Application No. 16/382,018Docket No.: QLXX.P1252US/1001052715 Reply to Final Office Action of Febrary 4, 2021 additional signal includes non-SRS, wherein the configuration of the at least one processor to resolve the collision includes configuration of the at least one processor: determine, by the UE, one or more of a transmission time interval (TTI) length and a processing time configured for each of the SRS transmission and the first an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to cause the apparatus: to receive, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe (i.e. an apparatus  processing system 5500 includes a processor 5504, a memory 5506 coupled together (fig. 55) and cause the a system and method for wireless communications, and, in particular embodiments, to a system and method for sounding reference signal switching, a UE 210 is assigned a set of aggregated component carriers 240 that includes component carriers 241-249 associated with a base station 220, and each component carrier in the set of aggregated component carriers 240 has a different carrier frequencies, the UE 210 that transmits periodic SRS symbols, referred to as trigger type, is scheduled to transmit both a second SRS symbol over a secondary component carrier during a second period and an uplink control message over the primary carrier during the second period which creates a scheduling conflict between the SRS symbol and the uplink control message, accordingly the UE 210 may need to transmit SRS symbols 261-269 over the component carriers 241-249. In some scenarios, the UE 210 may be incapable of simultaneously transmitting uplink signaling to determine, by the UE, whether there are any additional signals scheduled for the UE to transmit on the first carrier that overlap with the SRS transmission (i.e. techniques for handling scheduling conflicts between SRS symbols and other uplink signals, when determines that some types of uplink signals may be scheduled over a primary component carrier at the same time in which the UE is scheduled to transmit an SRS symbol over a secondary component carrier), to resolve, by the UE in response to detection of a first additional signal scheduled on the designated subframe, a collision between the SRS transmission and the first additional signal to identify a first scheduled transmission for the designated subframe, wherein the first 102239036.1- 7 -Application No. 16/382,018Docket No.: QLXX.P1252US/1001052715 Reply to Final Office Action of Febrary 4, 2021 additional signal includes non-SRS, wherein the configuration of the at least one processor to resolve the collision includes configuration of the at least one processor: determine, by the UE, one or more of a transmission time interval (TTI) length and a processing time configured for each of the SRS transmission and the first additional signal, or an acknowledgement reporting schedule associated with the first carrier (i.e. after determines the scheduling conflicts between SRS symbols and another uplink signal, when another uplink signal may be scheduled over a primary component carrier at the same time in which the UE 210 is scheduled to transmit an SRS symbol over a secondary component carrier, and immediately after, a UE 210 switching from a primary component carrier to a secondary component carrier. In this example, a TX chain 214 of the UE 210 is used to transmit both receive the downlink signal 2912 and transmit the uplink acknowledgement (ACK) and/or NACK message 2914 over the primary component carrier, as well as to transmit the SRS symbol 2924 over the 
Classon et al. is short of expressly teaching “a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe”.
Zhang discloses a method for sending uplink information in wireless communications network with the following features: regarding claim 22, a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe (Fig. 6, a schematic diagram of carrier switching of an uplink information sending method, see teachings in [0297, 0384, 0388-0395 & 0443-0445] summarized as “receiving, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe (i.e. for a base station to obtain uplink sounding reference signals (SRSs), an uplink SRS carrier allocated to the UE 800 (fig. 8) needs to trigger for switching to any designated carrier of the UE to avoid carrier collision with a carrier on which other uplink information such as a PUCCH, a PUSCH, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Classon et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of receiving a sounding reference signal (SRS) trigger for SRS carrier switching. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2, 5, 11, 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Classon et al. (WO 2017/173388 A1) in view of Zhang (US 2020/0329471 A1) as applied to claims 1 and 22 above, and further in view of Liu et al. (US 2017/0302419 A1).


Liu et al. disclose a system and method for sounding reference signal switching with the following features: regarding claim 2, selecting, by the UE, one of the SRS transmission or the first additional signal as the first scheduled transmission according to a priority rule, wherein the priority rule is based at least in part on one or more of the acknowledgement reporting schedule, the TTI length, or the processing time (Fig. 6, a diagram of an embodiment communications sequence for configuring, or otherwise triggering, an aperiodic SRS symbol transmission, see teachings in [0086-0091] summarized as “the DCI message 622 may prompt the UE 210 to switch from the component carrier 641 to the component carrier 642 after transmission of the SRS symbol 671, transmit the SRS symbol 672 over the component carrier 642 in the available TTI in between the SRS 671 and SRS 661 to avoid the collision due to the overlapping of time interval); regarding claim 5, wherein the resolving the collision includes: determining, by the UE, that the first additional signal is classified as high reliability data; and selecting, by the UE, the first scheduled transmission according to a priority rule (Fig. 29, a diagram of transmissions that occur prior to, and immediately after, a UE switches from a source component carrier to a target component carrier, see teachings in [0126] summarized as “UE 210 is used to transmit both receive the downlink signal 2912 and transmit the uplink ACK and/or NACK message 2914 over the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Classon et al. with Zhang by using the features as taught by Liu et al. (419)  in order to provide a more effective and efficient system that is capable of determining one or more of a TTI length and a processing time configured for each of the SRS transmission and the first additional signal, and resolving a transmission priority between the first scheduled 

Claims 3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable Classon et al. (WO 2017/173388 A1) in view of Zhang (US 2020/0329471 A1) and Liu et al. (US 2017/0302419 A1) as applied to claims 1 above, and further in view of Lee et al. (US 2019/0098622 A1).

Classon et al., Zhang and Liu et al. disclose the claimed limitations as described in paragraphs 6-7 above. Classon et al., Zhang and Liu et al. do not expressly disclose the following features: regarding claim 3, wherein the priority rule includes prioritizing short TTI transmissions over regular TTI transmissions, and prioritizing scheduled acknowledgement transmissions over short TTI transmission, and further prioritizing according to a signal type priority; regarding claim 16, wherein the receiving the SRS trigger includes one of: receiving the SRS trigger in a common search space of a primary cell (PCell) in communication with the UE; or receiving the SRS trigger in a downlink configured secondary cell (SCell); regarding claim 17, further including: reporting, by the UE having a short processing time mode, an SRS triggering capability to a serving base station, wherein the SRS triggering capability includes one of: support of SRS carrier switching only with the SRS trigger via the common search space of the PCell; or support of SRS carrier switching using a legacy processing time with the SRS trigger via either the common search space of the PCell or the downlink configured SCell. 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Classon et al. with Zhang and Liu et al. by using the features as taught by Lee et al. in order to provide a more effective and efficient system that is capable of prioritizing sTTI transmissions over regular TTI transmissions, and prioritizing scheduled ack/nack transmissions over sTTI transmission, and support of SRS carrier switching only with the SRS trigger via the common search space of the PCell. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Classon et al. (WO 2017/173388 A1) in view of Zhang (US 2020/0329471 A1), Liu et al. (US 2017/0302419 A1) and Lee et al. (US 2019/0098622 A1) as applied to claim above, and further in view of Ishii (US 2012/0099527 A1).


Ishii discloses a communication control method that realize an increase effect on transmission characteristics with the following features: regarding claim 4, wherein the signal type priority includes prioritizing acknowledgement signals over SRS and prioritizing SRS over channel quality reporting (Fig. 3, a functional block diagram of a user equipment according to the first embodiment of the present invention, see teachings in [0145-0146] summarized in “level of priority is a predetermined level of priority that may be a level of priority determined for each channel or for each type of signal, and specifically, ACK /NACK may be a level of priority with a higher level of priority than CQI or PUSCH, PUCCH may be a level of priority with a higher level of priority than PUSCH, and ACK/NACK may be a level of priority with a higher level of priority than the sounding reference signal (SRS)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Classon et al. with Zhang, Liu et al. and Lee et al. by using the features as taught by Ishii in order to provide a more effective and efficient system that is capable of prioritizing acknowledgement signals over SRS and prioritizing SRS over channel quality reporting. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Classon et al. (WO 2017/173388 A1) in view of Zhang (US 2020/0329471 A1) and Liu et al. (US 2017/0302419 A1) as applied to claims 1 and 22 above, and further in view of Shimoda et al. (US 20190222364 A1).
Classon et al., Zhang and Liu et al. disclose the claimed limitations as described in paragraphs 6-7 above. Liu et al. disclose the following features: regarding claim 24, wherein the configuration of the at least one processor to resolve the collision includes configuration of the at least one processor: to determine, by the UE, that the first additional signal is classified as high reliability data (Fig. 29, a diagram of transmissions that occur prior to, and immediately after, a UE switches from a source component carrier to a target component carrier, see teachings in [0126] summarized as “UE 210 is used to transmit both receive the downlink signal 2912 and transmit the uplink ACK and/or NACK message 2914 over the primary component carrier, as well as to transmit the SRS symbol 2924 over the secondary component carrier wherein the ACK message 2914 is scheduled to be transmitted over the primary component carrier during the same period t7 in which the SRS symbol 2924 is initially scheduled to be transmitted over the secondary component carrier but the ACK message 2914 is given precedent, and the SRS symbol is delayed until period t 9 and the period t9 may be the next-available opportunity for transmitting the SRS symbol 2924 over the secondary component carrier”).
Classon et al., Zhang and Liu et al. do not expressly disclose the following features: regarding claim 6, wherein the selecting includes: selecting the high reliability 
Shimoda et al. disclose a communication system capable of suppressing decrease in the transmission rate with the following features: regarding claim 6, wherein the selecting includes: selecting the high reliability data as the first scheduled transmission (Fig. 7, shows the concept of a cell configuration when macro eNBs and small eNBs coexist, see teachings in [0253-0254] summarized as “gap length after uplink transmission may be changed according to a communication service between the eNB and the UE wherein the service may include enhanced Mobile BroadBand (eMBB), Ultra Reliability and Low Latency Communication (URLLC), and massive Machine Type Communication (mMTC), and setting the gap length after uplink transmission in the URLLC enables the eNB to perform retransmission in a subframe next to a subframe in which Nack has been received from the UE. In the eMBB, shortening or eliminating the gap length after uplink transmission can reduce useless communication due to the gap and increase the communication rate”); regarding claim 24, to select, by the UE, the first scheduled transmission according to a priority rule (Fig. 7, shows the concept of a cell configuration when macro eNBs and small eNBs coexist, see teachings in [0253-0254] summarized as “gap length after uplink transmission may be changed according to a communication service between the eNB and the UE wherein the service may include enhanced Mobile BroadBand (eMBB), Ultra Reliability and Low Latency Communication (URLLC), and massive Machine Type Communication (mMTC), and setting the gap length after uplink transmission in the URLLC enables the eNB to perform retransmission in a subframe next to a subframe in which Nack has been received from 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Classon et al. with Zhang and Liu et al. by using the features as taught by Shimoda et al. in order to provide a more effective and efficient system that is capable of selecting the high reliability data as the first scheduled transmission and priority rule. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7-8 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Classon et al. (WO 2017/173388 A1) in view of Zhang (US 2020/0329471 A1)  as applied to claims 1 and 22 above, and further in view of Yerramamalli et al. (US 20180027590 A1).

Classon et al. and Zhang disclose the claimed limitations as described in paragraph 6 above. Liu et al. (388) and Zhang do not expressly disclose the following features: regarding claim 7, wherein the determining includes determining, by the UE, the transmission time interval (TTI) length configured for one or more of the first scheduled transmission or a second additional signal; regarding claim 8, wherein the resolving the transmission priority when the TTI length is a regular TTI further includes one of: resolving the transmission priority in favor of the first scheduled transmission, in response to the first scheduled transmission being prioritized over the second additional 
Yerramamalli et al. disclose techniques for reducing transmission latency in unlicensed spectrum with the following features: regarding claim 7, wherein the determining includes determining, by the UE, the transmission time interval (TTI) length configured for one or more of the first scheduled transmission or a second additional signal (Fig. 14, a diagram illustrating an example of a method for jointly scheduling TTIs for ULL traffic in accordance with aspects described herein, see teachings in [0161-0163] summarized as “UE 500 (fig. 5) determines from the downlink subframe having a set of resource elements includes downlink control information identifying one or more uplink grants and a respective one of the plurality of TTI lengths for each of the plurality of uplink transmissions, and scheduling a plurality of uplink transmissions each having one of a plurality of transmission time interval (TTI) lengths, wherein the plurality of TTI lengths include at least two different TTI lengths”); regarding claim 8, wherein the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Classon et al. with Zhang by using the features as taught by Yerramamalli et al. in order to provide a more effective and efficient system that is capable of determining the TTI length configured for one or more of the first scheduled transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2017/173388 A1) in view of Zhang (US 2020/0329471 A1) and Yerramamalli et al. (US 20180027590 A1) as applied to claims 1 and 22 above, and further in view of Lee et al. (US 2019/0098622 A1).

Classon et al., Zhang and Yerramamalli et al. disclose the claimed limitations as described in paragraphs 6 and 11 above. Classon et al., Zhang and Yerramamalli et al. do not expressly disclose the following features: regarding claim 9, wherein the resolving the transmission priority when the TTI length is a short TTI further includes: resolving the transmission priority in favor of the second additional signal, in response to the second additional signal being prioritized over the first scheduled transmission, wherein the transmitting includes transmitting the second additional signal; regarding claim 27, wherein the resolving the transmission priority when the TTI length is a short TTI further includes: resolving the transmission priority in favor of the second additional signal, in response to the second additional signal being prioritized over the first scheduled transmission, wherein the transmitting includes transmitting the second additional signal.
Lee et al. disclose a WTRU configured to determine a short TTI time resource in a time period comprised of a subframe with the following features: regarding claim 9, wherein the resolving the transmission priority when the TTI length is a short TTI further includes: resolving the transmission priority in favor of the second additional signal, in response to the second additional signal being prioritized over the first scheduled transmission, wherein the transmitting includes transmitting the second additional signal (Fig. 19, an example of a normal HARQ (nHARQ) transmission on an sPUCCH, see teachings in [0210-0211] summarized as “in sTTI, the WTRU may drop a lower priority channel wherein a priority rule may also be based on the information type carried in nPUCCH or sPUCCH and nPUCCH carrying HARQ -ACK may be a higher priority than 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Classon et al. with Zhang and Yerramamalli et al. by using the features as taught by Lee et al.  in order to provide a more effective and efficient system that is capable of resolving the transmission priority in favor of the second additional signal, in response to the second additional signal being prioritized over the first scheduled transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 10, 12-15, 18-21, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/18/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473